Citation Nr: 0942489	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-18 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent disabling for retropatellar pain syndrome of the 
right knee.

2.  Entitlement to an increased evaluation in excess of 10 
percent disabling for retropatellar pain syndrome of the left 
knee with degenerative changes on x-ray.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1988 to July 1990, 
during peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), New Orleans, Louisiana, 
Regional Office (RO), which inter alia denied increased 
evaluations in excess of 10 percent for retropatellar pain 
syndrome of the right knee and left knee.  The Veteran 
disagreed with such decisions and subsequently perfected an 
appeal.   

In January 2009, the Board remanded this claim to the RO for 
additional development, including a VA examination to 
determine the severity and extent of the Veteran's service-
connected bilateral knee disabilities.  That development was 
completed and the case was returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability is 
manifested by x-ray evidence of mild degenerative joint 
disease, with extension to 0 degrees, and flexion to 118 
degrees.  

2.  The Veteran's service-connected left knee disability is 
manifested by x-ray evidence of mild degenerative joint 
disease, with extension to 0 degrees, and flexion to 110 
degrees.  

3.  The Veteran has not submitted evidence tending to show 
that his service-connected bilateral knee disabilities 
require frequent hospitalization, are unusual, or cause 
marked interference with employment.  




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for retropatellar pain syndrome of the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2009).  

2.  The criteria for a disability evaluation in excess of 10 
percent for retropatellar pain syndrome of the left knee with 
degenerative changes on x-ray are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

The VCAA duty to notify pertinent to the Veteran's claims was 
satisfied by February 2002 and June 2004 letters.  These 
letters fully addressed all three notice elements; informed 
the Veteran of what evidence was required to substantiate his 
claims; and of the Veteran's and VA's respective duties for 
obtaining evidence.  A June 2006 attachment to the notice 
letter also informed the Veteran of the evidence and 
information necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, 19 Vet. 
App. 473.  
	
While the June 2006 attachment to the notice letter was 
issued after the initial October 2004 rating decision, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that VA could cure such a timing 
problem by readjudicating the Veteran's claim following a 
compliant VCAA notification letter.  Mayfield v. Nicholson, 
444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court 
clarified that the issuance of a statement of the case could 
constitute a readjudication of the Veteran's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, subsequent to the VCAA letter, the RO 
readjudicated the claims by way of February 2008 and July 
2009 Supplemental Statement of the Case (SSOC), at which time 
the Veteran was given an additional 60 days to respond.  
Therefore, any defect with respect to the timing of the VCAA 
notice has been cured.

Further, the Federal Circuit has held that VA's duty to 
notify, codified at 38 U.S.C.A. § 5103(a), does not require 
it to provide notice of alternative diagnostic codes, or to 
solicit evidence of the impact of the Veteran's claimed 
disability on his daily life.  Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sep. 4, 2009).  However, the Veteran 
received such notice in a February 2009 letter.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, VA medical records, private medical records, 
and statements of the Veteran and his representative.  The 
Veteran was provided and underwent VA examinations regarding 
his bilateral knee disabilities in September 2004 and April 
2009.  Significantly, the record does not otherwise indicate 
any additional obtainable evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Merits of the Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14. 
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint involved is 
noncompensable, a 10 percent evaluation applies for each 
major joint or group of minor joints affected.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  In the absence of limitation 
of motion, a 10 percent evaluation applies with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints.  Id.  Further, a 20 percent evaluation 
applies with X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  Id.  For the purpose of rating 
disability from arthritis, the knee is a major joint.  
38 C.F.R. § 4.45.  

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees (10 percent); extension limited to 15 degrees (20 
percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

According to VA standards, normal range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion.  See 
38 C.F.R. § 4.71, Plate II.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.

Pursuant to Diagnostic Code 5257, other impairment of the 
knee is rated as follows: slight recurrent subluxation or 
lateral instability (10 percent); moderate recurrent 
subluxation or lateral instability (20 percent); and severe 
recurrent subluxation or lateral instability (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's Office of General Counsel (General Counsel) has 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 (1997).  VA General 
Counsel thereafter concluded that a knee disability that is 
rated under Diagnostic Code 5257 warrants a separate rating 
for arthritis based on x-ray findings and limitation of 
motion; the limitation of motion under Diagnostic Codes 5260 
or 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  See VAOPGCPREC 23-97.  A 
separate evaluation for arthritis could also be based on x-
ray findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (1998).  

Separate evaluations under Diagnostic Code 5260 (limitation 
of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may be assigned.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).

The Veteran asserts that his bilateral knee disabilities are 
more disabling than contemplated by the current 10 percent 
rating for each.

The Veteran's right and left knee disabilities are currently 
rated 10 percent disabling each under DC 5010, Arthritis, due 
to trauma, substantiated by X-ray findings (rate as 
arthritis, degenerative, under DC 5003).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5003.  A higher rating is not 
warranted under DC 5003.  A 10 percent evaluation is 
available under such code when limitation of motion is 
demonstrated and is noncompensable under Diagnostic Codes 
5261 (limitation of extension of the leg) and 5262 
(limitation of flexion of the leg).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  However, an increased rating to 20 
percent only applies with X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, and limitation of 
motion is absent.  Id.  In this case, such criteria has not 
been met.

The evidence of records includes a September 2004 
Compensation and Pension (C&P) Examination Report from the VA 
Medical Center (VAMC) in Shreveport, Louisiana.  The Veteran 
complained of bilateral knee pain, weakness, stiffness, 
swelling, heat, redness, instability, locking, and giving 
way.  See September 2004 VA Joints Examination Report.  The 
Veteran reported that he is not presently working and has 
been unemployed since 1994.  The examiner noted that the 
Veteran utilizes a cane, gait is stiff but steady, and there 
is no bone or joint deformity or redness.  The examiner also 
noted that lateral and medical stability were present with 
negative anterior and posterior drawer testing and McMurray's 
testing.  Swelling was noted with no effusion.  Range of 
motion of the right knee was flexion to 92 degrees and normal 
extension.  Range of left knee motion was flexion to 96 
degrees and normal extension.  Upon repetitive motion, right 
knee flexion was to 90 degrees and left knee flexion was to 
94 degrees.  The examiner assessed retropatellar pain 
syndrome of the bilateral knees with early degenerative 
changes of the left knee by x-ray.  See September 2004 VA 
Joints Examination Report.  

The Veteran also sought treatment for bilateral knee pain at 
the Shreveport VAMC and VA Outpatient Clinic in Monroe, 
Louisiana.  See March 2005 Pain History Report; September 
2005 Pain History Report; November 2005 Pain History Report; 
September 2007 Monroe Progress Note (right knee pain).

Private treatment letters from Internal Medicine of the Twin 
Cities include complaints of chronic bilateral knee pain, and 
medical opinions that the Veteran is unable to work due to 
his back and degenerative joint disease disabilities.  See 
February 2007 Private Treatment Letter from Dr. H.O.; March 
2007 Private Treatment Letter from Dr. A.E.M.  No physical 
examination reports of the Veteran's bilateral knee 
disabilities were included.  

In April 2009, the Veteran underwent another C&P examination 
at the Shreveport VAMC.  The Veteran complained of bilateral 
knee pain.  The Veteran reported that he has been unemployed 
since 1994, and had "problems with walking long distances 
and prolonged standing."  See April 2009 VA Joints 
Examination Report.  The Veteran reported that he was able to 
stand for 15 to 30 minutes, and was able to walk for a 
quarter of a mile.  The examiner noted that the Veteran 
ambulates with a cane, and his gait was antalgic.  Upon 
physical examination of the bilateral knees, no tenderness on 
palpation, swelling, instability, crepitation, or deformity 
was noted.  Range of motion of the right knee was flexion to 
118 degrees and extension 0 degrees.  Range of motion of the 
left knee was flexion to 110 degrees and extension 0 degrees.   
There was no additional limitation of motion or pain on 
repetitive use.  The examiner noted no ankylosis of the 
bilateral knees.  X-ray of the bilateral knees revealed mild 
degenerative joint disease and patella alta bilaterally.  The 
examiner noted that the Veteran was unemployed for the last 
two to five years and the reason for such unemployment was a 
lumbar spine disability.  See April 2009 VA Joints 
Examination Report.  

The Board finds that a higher evaluation is not warranted 
under DC 5260 and DC 5261.  In this case, on April 2009 
examination, range of right knee motion was from normal 
extension to 118 degrees flexion left knee motion with no 
pain, and range of left knee motion was from normal extension 
to 110 degrees flexion with no pain.  See April 2009 VA 
Joints Examination Report.  Further, the range of motion was 
not additionally limited following repetitive use.  Based on 
these medical findings, a higher rating is not warranted 
because extension limited to 10 degrees or greater is not 
demonstrated and flexion limited to 45 degrees or less is not 
demonstrated.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.    

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5257 
(other impairment of knee, recurrent subluxation or lateral 
instability), 5258 (dislocation of semilunar cartilage), 5259 
(symptomatic removal of semilunar cartilage), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the Veteran has any of 
these conditions.

In evaluating the Veteran's claim, the Board has also 
considered whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  On September 2004 VA 
examination, the examiner assessed retropatellar pain 
syndrome of the bilateral knees with early degenerative 
changes of the left knee by x-ray. See September 2004 VA 
Joints Examination Report.  However, it is evident from the 
September 2004 report that the examiner did not conduct range 
of motion on repetitive use testing.  On April 2009 VA 
examination, on the other hand, there was also no evidence of 
tenderness on palpation, swelling, instability, or 
crepitation of the bilateral knees.  Significantly, there was 
no additional loss in range of motion on repetitive motion 
testing.  See April 2009 VA Joints Examination Report.  
Consequently, the Board does not find symptoms or pathology 
creating impairment that would warrant a higher evaluation 
for functional impairment due to pain on bilateral knee 
motion.

The preponderance of the evidence is against the Veteran's 
increased rating claims for retropatellar pain syndrome of 
the right knee and retropatellar pain syndrome of the left 
knee with degenerative changes on x-ray.  As such, there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the Veteran's claims that would give 
rise to a reasonable doubt in favor of the Veteran; the 
benefit-of-the-doubt rule is not applicable, and the appeals 
are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).    

Notwithstanding the above discussion, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2009).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
Veteran is unable to secure and follow substantially gainful 
employment due to service-connected bilateral knee 
disabilities, or otherwise renders a schedular rating 
impractical.  Although the Veteran claims that he was 
unemployed from his job due to his bilateral knee 
disabilities (see September 2004 VA Joints Examination; 
February 2007 Private Treatment Letter from Dr. H.O.; March 
2007 Private Treatment Letter from Dr. A.E.M.), there is no 
evidence of record showing that the bilateral knees caused 
marked interference with employment.  There is also no 
evidence that the Veteran is frequently hospitalized for this 
disability.  Further, the evidence fails to show that the 
disability picture created by the bilateral knees is 
exceptional or unusual.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).

In addition, based upon the guidance of the Court in Hart, 
the Board has considered whether a staged rating is 
appropriate.  21 Vet. App. 505.  The Board has not found any 
variation in the Veteran's symptomatology or clinical 
findings that would warrant the assignment of any staged 
ratings in this case. 

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id. 



(CONTINUED ON NEXT PAGE)



In this case, the Board finds that a claim for a TDIU is not 
raised by the record as the evidence of record fails to show 
that the Veteran is unemployable due to service-connected 
disabilities.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.  


ORDER

Entitlement to an increased evaluation in excess of 10 
percent disabling for retropatellar pain syndrome of the 
right knee is denied.

Entitlement to an increased evaluation in excess of 10 
percent disabling for retropatellar pain syndrome of the left 
knee with degenerative changes on x-ray is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


